Title: From George Washington to John Hancock, 9 April 1777
From: Washington, George
To: Hancock, John

 

Sir
Head Quarters Morris Town 9th April 1777

I am honoured with yours of the 4th inclosing sundry Resolves of Congress from the 29th March to the 5th instant.
I am extremely glad to see the Resolve for the immediate removal of Military Stores from Baltimore and Annapolis, for altho’ I do not imagine that the Enemy intend an expedition of any great Consequence in Chesapeak Bay, yet while the Stores lay at the above places, they were always subject to be destroyed by a sudden Attack of a Ship of War with a few land Forces.
The Regulations for the paymaster Generals department are very salutary, and if carried strictly into execution will make a vast saving to the public, it may be easily done when the Army is put upon a regular footing; but while we are obliged to make use of Militia, we must submit to all the irregularities that naturally attend them, and must not therefore expect to have the Rule as scrupulously complied with by them as could be wished.
By comparing the Returns of the Commissary General and Muster Master General, I hope we shall be able to detect any impositions in respect to numbers, which I am certain has been scandalously practiced for a long time past, and which it has not been in my power to remedy. The Muster Master Genl complained that the duty required of him was more than he could perform, but by the late Resolves, there is an ample allowance for deputies, and therefore no further excuse can be made upon that head.
I most ardently wish to see the Hospital established. I am afraid too much time has been lost in the consideration of the plan. But the Gentlemen, who shall be appointed to the superintendance, must endeavour to make up for lost time by their diligence.
By the latest accounts from Brunswic, it looks as if the Enemy were projecting an embarkation, they have been stripping the Buildings of Boards and cutting small Timber and transporting them from Brunswic to Amboy. It is imagined this is to build Births in their Transports. I shall keep a constant look out upon the Motions of their Vessels and shall endeavour to obtain every intelligence by sending people into their quarters. I think Delaware Bay must be their Destination if they move by Water. I have the honor to be with the greatest Respect Sir Yr very hble Servt

G. Washington

